DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 6-9, 11-14, 17-19, 22-25 and 29-30 of U.S. Patent No. 11373853. Although the claims at issue are not identical, they are not patentably distinct from each other as elaborated below: .
Instant claim 1 recites:  A device, comprising: an emitter of light; a first element comprising a heat-conducting material; a second element comprising a light-transmissive material; an anode that is light-reflective and that is coupled to the emitter and the first element; and a cathode coupled to the second element and disposed between the emitter and the second element, wherein the cathode is configured to allow light produced by the emitter to reach the light-transmissive material.  
Claims 1 and 3 of the patent recite: (claim 1) A device, comprising: an emitter of light; a first element coupled to the emitter, the first element comprising a heat-conducting material and operable for extracting heat from around the emitter; a second element comprising a light-transmissive material; a light-reflective material coupled to and between the emitter and the first element; and an electrode coupled to the second element and disposed between the emitter and the second element, wherein the electrode is configured to allow light produced by the emitter to pass through the light-transmissive material of the second element and
(claim 3) wherein the first element comprises an anode of the device, and wherein the electrode comprises a cathode of the device.
The combination of patent claims 1 and 3 contains all of the elements of instant claim 1.
Instant claim 2 is identical to patent claim 2..  
Instant claim 3 recites wherein the light emitted by the emitter comprises ultraviolet (UV) light, and wherein the UV light comprises light that has a wavelength in a range of 200-230 nanometers.  
Patent claim 3 recites: wherein the light produced by the emitter comprises ultraviolet (UV) light, and wherein “substantially all of”  the UV light comprises light that has a wavelength in a range of 200-230 nanometers, an obvious variation and the elimination of “substantially all” makes instant claim 1 broader.  
Instant claim 4 is identical to patent claim 6.
Instant claim 5 is identical to patent claim 7.
Instant claim 6 is identical to patent claim 8.
Instant claim 7 is identical to patent claim 9.
Instant claim 8 recites:  wherein the cathode has one or more openings disposed therein.  
Patent Claim 11 recites: wherein the electrode has one or more openings disposed therein, wherein light from the emitter passes through the one or more openings. 
Instant claim 1 identifies the electrode as the cathode and also recites wherein light from the emitter passes through the one or more openings. 
Instant claim 9 recites: further comprising another source of light operable for emitting light that is visible to the human eye.  
Patent claim 12 recites: further comprising another source of light that emits light that is visible to the human eye, when the device is operating. An obvious variation.
Instant claim 10 is identical to patent claim 13.
Instant claim 11 is identical to patent claim 14.
Instant claim 12 recites:  A device, comprising: a plate comprising a heat-conducting material and having an opening formed therein; a light-transmissive material coupled to the first plate and disposed across the opening; an anode that is light-reflective and that is coupled to the first plate and aligned with the opening; and an emitter of light coupled to the first plate, and disposed in the opening and between the light-transmissive material and the anode.  
Patent claim 17 recites: A device, comprising: a first plate comprising a heat-conducting material; a second plate comprising a light-transmissive material; an emitter of light, between the first plate and the second plate; a light-reflective material between the emitter and the first plate; and an electrode between the emitter and the second plate, wherein the electrode is configured to allow light produced by the emitter to pass through the light-transmissive material of the second plate.
Identification of the second plate as the light-transmissive material has been dropped from instant claim 12. The anode is identified as the light-reflective material in instant claim 12. But is also identified as such in patent claim 5.Taken as a whole there is no difference in the claimed structure.
Instant claim 13 is identical to patent claim 18.
Instant claim 14 is identical to patent claim 19 with the exception of “substantially all” being removed from the instant claim. Instant claim 14 is broader.
Instant claim 15 is identical to patent claim 22.
Instant claim 16 is identical to patent claim 23.
Instant claim 17 is identical to patent claim 24.
Instant claim 18 is identical to patent claim 25 with the exception that “first plate” has been changed to “plate” in instant claim 18, an obvious variation.
Instant claim 19 is identical to patent claim 29.
Instant claim 20 is identical to patent claim 30.
---------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-20 are allowed dependent upon applicant’s filing of a timely approved terminal disclaimer, as outlined above. 
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the cathode is configured to allow light produced by the emitter to reach the light-transmissive material ” including the remaining limitations.
	Claims 2-11 are allowable, at least, because of their dependencies on claim 1.
	
Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “an anode that is light-reflective and that is coupled to the first plate and aligned with the opening; and an emitter of light coupled to the first plate, and disposed in the opening and between the light-transmissive material and the anode.  
Claims 13-20 are allowable, at least, because of their dependencies on claim 12.
--------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875